UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

PATRICIA SCHILLING CIVIL ACTION
VERSUS
PETSMART, INC. ET AL. NO.: 17-422-BAJ-RLB

RULING AND ORDER

Patricia Schilling sued PetSmart for negligence after she slipped and fell in the
vestibule of a PetSmal't store on a rainy day. (Doc. 1-1). She retained Mitchell Wood
to use static coeHicient of friction testing to determine whether the vestibule’s floor

becomes too slippery when it is wet. (Doc. 33). Wood opines that it does. (Doc. 33-2).

PetSmart moved to exclude Wood’s opinions under Federal Rule of Evidence
702 and Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993). (Doc. 27). The
Court denied the motion in most respects but held open the question whether the
“discrepancies between the tests Wood performed and the testing procedures
prescribed by the [slip] meter's manufacturer” render Wood’s tests unreliable (Doc.
44). The Court held an evidentiary hearing on that issue and received post-hearing

briefs. (Docs. 73, 74, 76, 79).

Having considered Craig Stephenson’s deposition testimony, Wood’s hearing
testimony, and the post-hearing briefs, the Court finds that the discrepancies

between Wood’s testing and the manufacturer’s procedures do not render Wood’s tests

unreliable Wood’s opinions are the type of “shaky but admissible evidence" that
PetSmart must attack through “[v]igorous cross-examination [and] presentation of

contrary evidence.” Daubert, 509 U.S. at 596.
Accordingly,
IT IS ORDERED that PetSmart’s Daubert Motion (Doc. 27) is DENIED.

IT IS FURTHER ORDERED that Plainti&’s Motion to Strike (Doc. 80) is

DENIED as moot.

Baton Rouge, Louisiana, this &¢_.'§ay of April, 2019.

@;@Pi;~

JUDGE BRIAN X. JACKSON
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

